DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 3 shows no indication it’s a flowchart with steps of operating a lubricator.  The boxes should not be empty.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 7-12, 17, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent Publication 2011/0253481 in view of Köppel et al., DE102011053027.

As per claims 1, 19 and 20, Lin discloses a lubrication system (abstract) including an automatic lubricator and method of operating an automatic lubricator (abstract, fig. 4) for lubricating an object, the lubricator comprising:
 	a housing (1) with a coupling section (threaded connection between 6 and 11) (fig. 4) configured to couple with a lubricant container (6) containing a lubricant (7), wherein the lubricant container (6) comprises a rotatable shaft (51) [screw tube] with a piston (62) to dispense the lubricant from an output (611) [nozzle] of the lubricant container (6);
 	an electric motor (31) configured to drive the rotatable shaft (51) of the lubricant container (6) during at least one lubrication action, such that at least a part of the lubricant is dispensable from the lubricant container (6) during the at least one lubrication action (paras [0023-0028]);
 	at least one sensor (42) arranged within the housing (1) and configured to provide a sensor signal (para [0026]); and
 	a control circuitry (41) configured to determine, based on the sensor signal of the at least one sensor (42), at least one lubrication parameter indicative of the at least one lubrication action (para [0026]).
 	Lin does not disclose a sensor to provide a signal indicative of a distance between the at least one sensor and the piston of the lubricant container. However, Köppel et al. in their Lubricant Reservoir 

As per claim 2, Lin and Köppel et al. as set forth above, Lin as modified, discloses the at least one lubrication parameter is indicative of at least one of:
  	an abnormal working condition of the lubricator (para [0029]);
  	an abnormal working condition of the lubricant container;
 	 a blockage of the output of the lubricant container; 
 	an amount of lubricant dispensed during at least a part of the at least one lubrication action (para [0026]);
  	an accumulated amount of lubricant dispensed from the lubricant container in a plurality of lubrication actions (para [0031]);
 	 an amount of lubricant remaining in the lubricant container (para [0035], Köppel);
 	 a lubrication time period (para [0031]);
 	 a lubrication frequency (para [0031]); and
 	 a time between consecutive lubrication actions (para [0031]).

As per claims 3 and 23, Lin and Köppel et al. as set forth above, Lin as modified, discloses the control circuitry (41) is configured to determine the at least one lubrication parameter based on at least one container parameter, wherein the at least one container parameter is indicative of at least one of:
 	 a type of the lubricant container;
 	 a capacity of the lubricant container (para [0035], Köppel);
 	 a volume of the lubricant container (para [0035], Köppel);
 	 an initial volume of lubricant stored in the lubricant container (para [0035], Köppel);
 	 a geometry of the lubricant container (para [0035], Köppel);
 	 a shape of the lubricant container (para [0035], Köppel);
 	 a height of the lubricant container (para [0035], Köppel); and
 	 a diameter of at least a part of the lubricant container (para [0035], Köppel). 
Examiner interprets from Köppel, paragraphs [0031-0035], where it is disclosed that “conclusions can be drawn about the fill level or the remaining volume of the lubricant in the lubricant receiving space” that by using the term “volume”, a control device is determining a three dimensional volume of grease remaining from the sensor’s two dimensional distance measurement.  In order to do this, the lubricant receiving space (24) must be known which would include dimensions of the three dimensional geometry of that space.

As per claim 7, Lin and Köppel et al. as set forth above, Lin as modified, discloses the at least one sensor (18) (Köppel) is a time-of-flight sensor. 

As per claim 8, Lin and Köppel et al. as set forth above, Lin as modified, discloses the at least one sensor is a laser sensor or an optical sensor (para [0016]).  Köppel et al. disclose equivalent reflective type sensors.

As per claim 9, Lin and Köppel et al. as set forth above, Lin as modified, discloses the at least one sensor is an ultrasound sensor (para [0016]).  Köppel et al. disclose equivalent reflective type sensors.

As per claim 10, Lin and Köppel et al. as set forth above, Lin as modified, discloses the claimed invention except for the at least one sensor is a Radar sensor.  The examiner takes Official Notice of Radar sensors and the equivalents of optical sensors and radar sensors for their use in the distance measuring art It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect the piston location with a radar sensor since and the selection of any of these known equivalents to detect the location of the piston would be within the level of ordinary skill in the art.

As per claim 11, Lin and Köppel et al. as set forth above, Lin as modified, discloses the control circuitry (41) is configured to determine, based on the sensor signal of the at least one sensor (42), a first distance between the at least one sensor (42) of the lubricator and the piston (62) of the lubricant container (6) before performing the lubrication action and a second distance between the at least one sensor (42) of the lubricator and the piston (62) of the lubricant container (6) after performing at least a part of the lubrication action or the entire lubrication action; and
 	wherein the control circuitry (42) is configured to determine an amount of lubricant dispensed from the lubricant container (6) during the at least part of the lubrication or the entire lubrication action based on the determined first distance and the second distance (Lin, para [0026]) (Köppel, paras (0031, 0034, 0035]).   Examiner interprets modified Lin to determine the amount of lubricant dispensed as described by Lin to be determined by the measurement apparatus and technique taught by Köppel.   

As per claim 12, Lin and Köppel et al. as set forth above, Lin as modified, discloses the control circuitry (41) is configured to determine an amount of lubricant remaining in the lubricant container (6) after performing the at least part of lubrication action or the entire lubrication action based on subtracting the determined amount of lubricant dispensed during the at least part of the lubrication action or the entire lubrication action from an initial amount of lubricant stored in the lubricant container before performing the lubrication action (Köppel, para [0035]).

As per claim 17, Lin and Köppel et al. as set forth above, Lin as modified, discloses a communication circuitry (41) configured to transmit a signal indicative of the determined at least one lubrication parameter (para [0029], Lin).


Allowable Subject Matter
Claims 4-6, 13-16, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an automatic lubricator for lubricating an object, the lubricator including a housing with a with a lubricant container containing a lubricant, wherein the lubricant container comprises a rotatable shaft with a piston to dispense the lubricant; an electric motor configured to drive the rotatable shaft of the lubricant container, such that at least a part of the lubricant is dispensable from the lubricant container during at least one lubrication action; at least one sensor arranged within the housing and configured to provide a sensor signal indicative of a distance between the at least one sensor and the piston; and a control circuitry configured to determine, based at least one sensor is arranged adjacent an end of the electric motor, such that the at least one sensor opposes the piston.  Or in the alternative, a first end of the wave guide is coupled to the at least one sensor and a second end of the wave guide is directed towards the piston; and wherein the at least one sensor is configured to transmit a measurement signal through the at least one wave guide and to receive, via the at least one wave guide, a reflected signal component of the measurement signal reflected on the piston.  
 	Or in the alternative, wherein the control circuitry is configured to monitor, based on the sensor signal of the at least one sensor, a displacement of the piston relative to the at least one sensor; and
wherein the control circuitry is configured to compare the determined displacement of the piston relative to the at least one sensor with at least one threshold value.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654